NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                         ______________

                               No. 20-3343
                             ______________

              HELENA DUPONT WRIGHT; JAMES MILLS;
              JOSEPH WRIGHT; T. KIMBERLY WILLIAMS

                                     v.

              ELTON CORPORATION; GREGORY FIELDS;
        FIRST REPUBLIC TRUST COMPANY OF DELAWARE LLC;
          M.C. DUPONT CLARK EMPLOYEES PENSION TRUST


       FIRST REPUBLIC TRUST COMPANY OF DELAWARE, LLC;
          M.C. DUPONT CLARK EMPLOYEES PENSION TRUST

                                     v.

      JAMES B. WYETH, Solely as Executor and Personal Representative
       of the Estate of Phyllis M. Wyeth; MARY MILLS ABEL SMITH;
CHRISTOPHER T. DUPONT; MICHAEL DUPONT; KATHERINE D. GAHAGAN


               First Republic Trust Company of Delaware, LLC,
                                          Appellant
                              ______________

                Appeal from the United States District Court
                        for the District of Delaware
                         (D.C. No. 1:17-cv-00286)
                 District Judge: Hon. Joseph F. Bataillon
                              ______________

               Submitted Under Third Circuit L.A.R. 34.1(a)
                                     December 6, 2021
                                     ______________

              Before: SHWARTZ, PORTER, and FISHER, Circuit Judges.

                                (Filed: December 7, 2021)
                                     ______________

                                        OPINION*
                                     ______________
SHWARTZ, Circuit Judge.

       First Republic Trust Company of Delaware, LLC (the “Trustee”) appeals an order

denying a motion to clarify a ruling that the Employee Retirement Income Security Act

(“ERISA”), 29 U.S.C. § 1001 et seq., governs the Mary Chichester duPont Clark

Employee Pension Trust (the “Trust”). Because we do not have jurisdiction, we will

dismiss this interlocutory appeal.

                                              I

       The Trust was created to provide retirement benefits to household employees of

the duPont family, including those working for Plaintiffs Helena duPont Wright and

James Mills, the grandchildren of the Trust’s Settlor. Plaintiffs sued the Trustee and

other Trust administrators (collectively “Defendants”) alleging, among other things, that

Defendants improperly operated the Trust and mishandled the Trust’s assets in violation

of ERISA, 29 U.S.C. § 1132(a)(3). The District Court bifurcated the case to determine



       *
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
                                             2
first whether ERISA governed the Trust, then, if so, whether ERISA violations occurred.

The parties filed cross-motions for summary judgment on the first issue and the Court

held that ERISA governed the Trust because, inter alia, “there is a documented history of

a multi-decade effort to provide pension benefits to the family’s long-term domestic

employees.” Wright v. Elton Corp. (“ERISA Order”), No. 17-CV-286, 2019 WL

2344039, at *6 (D. Del. June 3, 2019).1

       The Trustee moved for clarification of the ERISA Order as to “whether the [o]rder

requires [the Trustee] to currently operate and manage the Trust in accordance with the

requirements of ERISA.” App. 406. The District Court denied the motion, explaining

that the Trustee was “basically asking the Court to re-visit its previous rulings” and

seemingly “attempting to abdicate any responsibility to operate the [T]rust in compliance

with the law.” Wright v. Elton Corp. (“Clarification Order”), No. 17-CV-286, 2020 WL

7051549, at *1 (D. Del. Oct. 27, 2020).

       The Trustee appeals the Clarification Order.




       1
         Defendants also moved for entry of judgment under Federal Rule of Civil
Procedure 54(b) and certification of an interlocutory appeal pursuant to 28 U.S.C.
§ 1292(b). The District Court denied the motion, partially because “if [the ERISA Order]
goes to the Third Circuit and the court agrees with this Court’s determination . . ., the
Third Circuit would likely have to hear and decide this case more than once, since
multiple remaining issues will need to be determined.” Wright v. Elton Corp., No. 17-
CV-286, 2019 WL 7293694, at *4 (D. Del. Dec. 27, 2019).
                                              3
                                             II2

       The Trustee, Wright, and Mills assert that we have jurisdiction over this

interlocutory appeal pursuant to 28 U.S.C. § 1292(a)(1) because the Clarification Order

grants an injunction that requires the Trustee to administer the Trust in compliance with

ERISA. We disagree.

       Section 1292(a)(1) provides, in relevant part, that “courts of appeals shall have

jurisdiction of appeals” from “[i]nterlocutory orders of the district courts of the United

States . . . granting, continuing, modifying, refusing or dissolving injunctions, or refusing

to dissolve or modify injunctions.” 28 U.S.C. § 1292(a)(1). An order grants an

injunction when it is (1) “directed to a party,” (2) “enforceable by contempt,” and

(3) “designed to accord or protect some or all of the substantive relief sought by a

complaint in more than a temporary fashion.” Saudi Basic Indus. Corp. v. Exxon Corp.,

364 F.3d 106, 110 (3d Cir. 2004) (quotation marks omitted) (quoting Cohen v. Bd. of

Trs. of the Univ. of Med. & Dentistry of New Jersey, 867 F.2d 1455, 1465 n.9 (3d Cir.

1989) (en banc)). Importantly, such an order must direct a party to engage or not engage

in specific conduct. See New Jersey State Nurses Ass’n v. Treacy, 834 F.2d 67, 70 (3d

Cir. 1987) (“The [interlocutory] order does not contain the specificity one would expect

in a final injunction and, on this record, we will not construe it as such.”); see also Hoots



       2
        The District Court had jurisdiction pursuant to 29 U.S.C. § 1132(e)(1) and 28
U.S.C. § 1331.
                                             4
v. Pennsylvania, 587 F.2d 1340, 1350 (3d Cir. 1978) (holding no appellate jurisdiction

when “[t]he guidelines supplied [in the interlocutory order] were mere generalities” and

the interlocutory order “did not determine the nature, requirements, scope or extent of []

relief”); Frederick L. v. Thomas, 557 F.2d 373, 380-81 (3d Cir. 1977) (explaining that an

interlocutory order containing “specific prohibited acts” warranted § 1292 appellate

jurisdiction but an interlocutory order containing “only a skeletal outline for later

adjudication” did not); cf. Schmidt v. Lessard, 414 U.S. 473, 476 (1974) (explaining that

injunctions must be specific “to avoid the possible founding of a contempt citation on a

decree [that is] too vague”).3

       The Clarification Order does not satisfy these elements. The Trustee concedes

that the Clarification Order “does not instruct [the Trustee] regarding what it specifically

is supposed to do.”4 Trustee Jurisdiction Br. at 5. The order only addresses what the


       3
         Because the parties argue that the Clarification Order grants (as opposed to
denies) an injunction, an “irreparable consequences” inquiry is unnecessary. See Saudi
Basic, 364 F.3d at 111 (“[W]e have since recognized that . . . the showing of a ‘serious,
perhaps irreparable consequence’ [is required] in the context of determining the
appealability of an order denying injunctive relief[,] [but] [w]e have consistently refused
to require such a showing of an enjoined party appealing an order granting an
injunction.” (emphasis and citations omitted)).
       4
         The parties rely on Saudi Basic, Harris, and Cohen to argue we have jurisdiction,
but those cases involved interlocutory orders that directed a party to take specific actions.
See Saudi Basic, 364 F.3d at 107, 110 (exercising § 1292 appellate jurisdiction over an
order requiring that a party “fully comply with the terms of the [parties’ prior]
Stipulation, [the terms of] which [we]re incorporated [] by reference,” including the
requirement that the plaintiff halt using a specific manufacturing process “until
ownership rights to the[] [process] [were] established”); Harris v. City of Philadelphia, 47
F.3d 1333, 1336-37 (3d Cir. 1995) (same, over an order requiring that the defendant
                                               5
Court is not going to do. Indeed, the opinion denying clarification simply makes clear

that the District Court was declining “to re-visit its previous rulings.” Clarification

Order, 2020 WL 7051549, at *1. The Court’s comment that the Trustee appears to be

“attempting to abdicate any responsibility to operate the trust in compliance with the law”

is hardly a call to action. Id. Thus, the Clarification Order (1) does not direct the Trustee

(or any party) to take any specific action, (2) cannot be enforced by contempt, and

(3) accords no substantive relief sought in the operative complaint. Hence, it does not

constitute an injunction. See McNasby v. Crown Cork & Seal Co., 832 F.2d 47, 50 (3d

Cir. 1987) (holding a lack of appellate jurisdiction over a “district court’s [interlocutory]

order [that] merely adopted the findings and conclusions previously entered”).

       Nor does the Clarification Order modify an injunction. “For an interlocutory order

to be appealable under § 1292(a)(1) as an order modifying an injunction,” (1) “the

original or prior order must have been injunctive in character,” and (2) “that injunction

must have been modified in some respect by the order from which the appeal has been

taken.” Hoots, 587 F.2d at 1348. Thus, we must determine whether the ERISA Order

was an injunction, and, if so, whether the Clarification Order modified that injunction.

       The ERISA Order was not an injunction. The cross-motions for summary




make available “250 treatment beds . . . and [fill its] facility [] to at least 90% (225
residents) of capacity by July 15, 1991”); Cohen, 867 F.2d at 1468 (same, over an order
“ordering the [defendant] University to restore [the plaintiff] to her [employment]
position, and to retain her until such time as she is removed for cause”).
                                               6
judgment sought a determination regarding whether ERISA governed the Trust. The

District Court’s order granted Plaintiffs’ motion for summary judgment and denied

Defendants’ cross-motion for summary judgment, holding only that “the Trust at issue

[i]s an ERISA plan and is covered by ERISA.” ERISA Order, 2019 WL 2344039, at *6.

The parties sought only a decree concerning the governing law and an order setting forth

such a general decree stating what law applies is not an injunction. See Hoots, 587 F.2d

at 1351 (explaining that a “step in a judicial proceeding leading to the formulation of []

relief” is not an injunction). Moreover, the summary judgment motions did not seek an

injunction, and the resulting order does not direct the Trustee (or any party) to take any

specific action or provide any specific remedy. While the order may afford some relief

sought in the operative complaint, namely a declaratory judgment that ERISA governs

the Trust, the order does not resolve the complaint’s other substantive claims.

       Furthermore, the District Court has not yet decided whether Defendants violated

ERISA. See Taylor v. Bd. of Ed. of City Sch. Dist. of New Rochelle, 288 F.2d 600, 604

(2d Cir. 1961) (“If the District Judge had said in his opinion only that a further hearing

would be held at which the parties would have an opportunity to express themselves as to

relief, by testimony, argument, or both, it would be entirely plain that he had not granted

a[n] [] injunction . . . .”) Although failure to comply with ERISA could subject

Defendants to liability, liability is not the same as contempt. See Santana Prod., Inc. v.

Compression Polymers, Inc., 8 F.3d 152, 154 (3d Cir. 1993) (recognizing that a party

                                              7
“may be liable in damages” for continuing conduct “during the course of the litigation

without risk of being held in contempt”). Thus, the ERISA Order was not an injunction.

       Even if the ERISA Order was an injunction, the Clarification Order does not

modify it. As we previously explained, the Clarification Order declined to make any

changes to the ERISA Order. Because the Clarification Order does not modify the

ERISA Order, § 1292’s modification language would not apply. See New Jersey State

Nurses Ass’n, 834 F.2d at 70 (lacking appellate jurisdiction over an interlocutory order

that “did [not] grant any additional relief beyond that granted in [the original

injunction]”).

                                                 III

       For the foregoing reasons, we will dismiss this appeal of the District Court’s

Clarification Order.5




       5
       We will also dismiss as moot the motion to strike Third-Party Defendant
Appellees’ brief.
                                         8